Citation Nr: 0821584	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This appeal was previously before the Board in July 2006.  At 
that time, the issue for consideration was whether new and 
material evidence had been presented to reopen the claim.  In 
the July 2006 determination, the Board found that new and 
material evidence had been submitted.  The Board then 
remanded the reopened claim for further development.  After 
completing the requested development to the extent possible, 
an August 2007 supplemental statement of the case denied the 
claim, which was then returned to the Board for further 
appellate consideration.  Thus, the issue is now 
appropriately characterized as set forth on the title page of 
this decision.

With respect to the veteran's request for a hearing noted on 
his substantive appeal, received in January 2004, the Board 
observes that his request was withdrawn in an April 2004 
letter.  The veteran did not ask to have the hearing 
rescheduled.  Therefore, the Board hearing request is 
considered withdrawn.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (2007); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran is claiming entitlement to service connection for 
back injury residuals from an in-service motor vehicle 
accident that occurred in 1968.  It is initially noted that 
the record contains competent medical evidence of a current 
back disability.  See private MRI of the lumbar spine, dated 
in March 2002 (revealing an impression of borderline central-
type of spinal stenosis with diffuse central disc bulge, 
prominent ligamentum flavum and degenerative process of the 
facet joint at the level of L3-4 disc space); see also 
private medical record, dated in January 2003 (noting ongoing 
back pain with an impression of back pain with spinal 
stenosis, L3-4 disc disease with probable arthritis of the 
spine).  

The record also contains evidence of an in-service event or 
injury.  A service treatment record, dated in November 1968, 
reflects that the veteran was in a truck when it turned over.  
See also Clinical Record Cover Sheet, dated in November 1968 
(indicating that the veteran was in a vehicle when the driver 
lost control and it overturned).  The veteran was treated for 
various injuries.  The veteran's separation examination, 
dated in December 1969, noted complaints of back problems 
when straining or lifting.  The record also reflects that the 
veteran has been seen after service by private physicians for 
complaints of and treatment for back pain.  See private 
medical record, dated in May 1973 (noting a diagnosis of 
lumbosacral strain); private medical record from a 
chiropractor, dated in October 1981 (noting acute pain with 
subluxation of dorsal spine); private medical record, dated 
in April 1996 (noting vertical subluxation of lower lumbar 
spine with muscle spasm and radiating pain).

Although veteran's available service medical records reflect 
complaints of back pain, it does not appear from the record 
that he has been afforded a VA examination addressing the 
etiology of his current low back disability.  See 38 C.F.R. 
§ 3.159(c)(4) (stating that a medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
Based on the foregoing and resolving any doubt in favor of 
the veteran, the Board finds that he should be afforded a VA 
examination to determine if his current back disability is 
causally related to service, including its etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
the veteran's current low back 
disability.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any back disability is 
related to the veteran's military 
service.  The examiner should consider 
and discuss the veteran's service medical 
records reflecting involvement in a truck 
accident, his separation examination 
complaint of low back pain, and private 
medical records reflecting post-service 
treatment for back pain.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

2.  Thereafter, readjudicate the reopened 
issue of entitlement to service 
connection for low back injury residuals 
on appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



